IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1528
                            Filed August 17, 2022


ROGER RICHARD,
    Plaintiff-Appellant,

vs.

CITY OF DUBUQUE and CITY OF DUBUQUE HOUSING AND COMMUNITY
DEVELOPMENT DEPARTMENT,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Monica Zrinyi

Ackley, Judge.



      Roger Richard appeals the denial of his application for permanent

injunction. AFFIRMED.



      Roger Richard, Dubuque, self-represented appellant.

      Crenna Brumwell of the City of Dubuque, Dubuque, for appellee.



      Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


AHLERS, Judge.

       The City of Dubuque (City) obtained title to an abandoned property by using

procedures under Iowa Code chapter 657A (2021). Roger Richard lived next door

to the abandoned property and claimed to have a lease to the garage situated on

it. He also claimed not to have received notice of the abandoned-property lawsuit.

In an effort to prevent the City from disposing of his personal property in the

garage, Richard filed this lawsuit seeking a permanent injunction against the City.

The City sought dismissal of the suit, asserting that Richard has an adequate

remedy at law, his claim is moot, and he cannot collaterally attack the order issued

in the abandonment lawsuit that transferred title to the property to the City. The

district court granted the City’s request for dismissal. Richard appeals.

       We are unable to discern any issue that has been preserved for our review

or that has been adequately developed that could provide a pathway to allowing

Richard to prevail. Therefore, we find no grounds for reversal and affirm without

further opinion. See Iowa Ct. R. 21.26(1)(e) (permitting a memorandum opinion

when “[a] full opinion would not augment or clarify existing case law”).

       AFFIRMED.